Citation Nr: 9904272	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
low back strain, status post fusion at L4-L5, prior to June 
8, 1995.

2.  Entitlement to an evaluation in excess of 40 percent for 
low back strain, status post fusion at L4-L5, on and after 
August 1, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1952 to June 
1956.  

This appeal arose from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) .  The M&ROC denied the veteran's claim 
for entitlement to an increased evaluation for a service 
connected low back strain.  

In January 1996 the M&ROC awarded a temporary total 
evaluation based on convalescence effective from June 8, to 
July 31, 1995.  The prior evaluation of 40 percent was 
reinstated effective August 1, 1995.  At the time of the 
rating action, the M&ROC recharacterized the service 
connected disability as a low back strain status post fusion 
at L4-L5 and changed the applicable diagnostic code from 5295 
(lumbosacral strain) to 5293 (intervertebral disc syndrome).  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The issue of entitlement to an increased evaluation for low 
back strain, status post fusion at L4-L5 on and after August 
1, 1995, is addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  Prior to the June 8, 1995 surgery, the veteran had 
pronounced symptoms of intervertebral disc syndrome with very 
little intermittent relief.  

2.  Prior to the June 8, 1995, low back strain , status post 
fusion at L4-L5 did not render the veteran's disability 
picture unusual or exceptional in nature, markedly interfere 
with employment, or require frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent for 
intervertebral disc syndrome have been met prior to June 8, 
1995.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to 1991 private internist reports, the veteran had 
suffered from chronic low back pain for years and had 
undergone multiple evaluations and treatments.  Objectively 
there was evidence of degenerative arthritis at L3-L4-L5 
vertebral body levels and in the sacroiliac joints.  There 
was severely limited low back motion and pain with minimal 
flexion.  

The veteran complained of pain with any prolonged standing, 
sitting, stooping or bending.  The doctor noted that the 
veteran's wife and friends told him that the veteran was 
unable to perform many of the activities that he was 
previously engaged in such as skiing and hunting.  

It was also reported that the veteran had exhausted all 
traditional methods of treatment and was undergoing 
"structural reintegration" in an attempt to regain some 
mobility of the low back.  

The assessment was that severe chronic mechanical low back 
pain had markedly diminished the veteran's ability to work or 
pursue usual recreational activities and that he could not 
sit through a work day without chronic pain.  The doctor was 
not optimistic regarding the potential for recovery.  

The veteran submitted a written statement in March 1994 to 
the effect that he was experiencing intense pain radiating 
from the low back to the right hip and groin.  He claimed 
that the pain was almost constant with very little relief.  
He added that he had very little motion in his low back, and 
that motion was extremely painful.  

VA treatment reports show that in March 1994 the veteran 
claimed progressive worsening of his lower back with sciatic 
radiation to the right knee.  He reported that the pain was 
constant and worsened with motion to the right.  He also 
noted involvement standing.  

The veteran was unable to stand from a sitting position and 
needed help of hands and arms to lift him.  His gait was slow 
and painful.  Deep tendon reflexes were missing on the right 
and sensation of vibration and pinprick were present but 
depressed.  There was some straightening of the lumbar curve, 
and trigger points at the right sacroiliac and L5 areas.  The 
impression was severe degenerative disc disease of the lumbar 
spine.  

The veteran was referred to the VA neurosurgery clinic in 
April 1994.  He reported low back pain and gave a history 
suggestive of radiating pain into the right leg, toward the 
buttock and hip area, into the groin and anterior thigh to 
the knee.  He also reported a little left hip pain.  

On examination, the veteran moved rather slowly and appeared 
to the examiner to be in some discomfort.  He had difficulty 
removing his shoes and trousers for examination.  In the 
standing position there was some straightening of the lumbar 
spine.  Trunk mobility was markedly limited in all directions 
with only a few degrees in extension or lateral flexion  to 
either side and not over 10 to 15 degrees of flexion.  
Straight leg raising was minimally limited at 70 degrees 
bilaterally.  Maximal straight leg raising was associated 
with pain perceived toward the buttock or hip area.  



No atrophy, deformity or fasciculation was noted.  Motor 
examination throughout the pelvic girdle revealed no loss. 
Sensory examination yielded some inconsistent findings which 
appeared to be mostly related to strength of stimulus but 
some hypalgesia in the right anterolateral thigh (L3 or L4) 
was not excludable.  Knee jerks were equal and active.  
Medial hamstring reflexes were inconsistent.  The left may 
have been a little depressed.  Plantar reflexes were flexor.  
There was localized tenderness to thumb pressure at L4 and 
L5.  

Previously made X-ray films were reviewed and additional 
films were taken.  The new x-rays showed very striking 
degenerative disc joint changes in the L4-5 apophyseal joint.  
There was marked narrowing of the joint space, particularly 
on the left side and sclerosis of the opposing facets.  There 
was slight anterior subluxation of L4 on L5 consistent with 
instability.  The disc space was not markedly narrowed and 
the anterior subluxation was felt to be possibly secondary to 
apophyseal joint degeneration.  

The impression was degenerative joint disease predominately 
in the L4-5 facet joints.   The doctor felt that there was 
"no real good evidence" of a neurosurgical problem.  There 
was a "little prominence" in the midline at the L4 
intervertebral disc level, which was essentially related to 
midline bulging of the disc at the point of slight 
subluxation.  The examiner emphasized that there was no disc 
herniation and that it was "not a surgical condition."  He 
advised orthopedic evaluation.  

The same month, April 1994, the veteran underwent a 
computerized axial tomography (CAT) scan and myelogram of the 
lumbar spine.  The diagnoses were lumbar spinal disease, 
degenerative arthritis, arachnoiditis, possible degenerative 
disc disease, and sciatic syndrome.  The veteran reportedly 
had worsening symptoms including weakness in the lower limbs 
and pain, particularly following the L4 and L5 area, the 
right limb, and the sciatic area.  


In May 1994 a report was received - apparently by a private 
orthopedist.  The veteran was complaining of low back pain 
radiating frequently to the right groin and occasionally to 
the right thigh.  The back pain was reasonably tolerable but 
the right hip and leg pain was of concern to him.  Getting up 
from a sitting position tended to bother him.  He reported 
that his legs would become weak and he would lose control 
after walking on level ground for more than 200 yards.  The 
veteran also reported an increase in symptoms with coughing 
and sneezing.  He denied any bowel or bladder control 
problems.  He did note occasional tingling in his foot.  

Examination of the back revealed no structural abnormalities.  
His posturing was normal with no trunk shift.  The pelvis was 
level.  Flexion caused a slight amount of discomfort in the 
low back.  Straight leg raising was negative bilaterally at 
90 degrees.  Motor and sensory functions were intact in the 
lower extremities.  Knee and ankle jerks were 1+ bilaterally.  
Maximum circumferences of the right and left calf were equal.  
X-rays showed significant facet arthritis with right sided 
L4-5 scoliosis.  

The impression was osteoarthritis of the lumbar spine, 
probable spinal stenosis and mechanical low back pain.  The 
doctor felt that a magnetic resonance imaging (MRI) was 
needed, and that the veteran would probably benefit from an 
epidural steroid injection.  He also felt that ultimately a 
decompressive spinal laminectomy would be needed if the 
epidural steroid injections failed to result in adequate 
relief.  

In July 1994 the veteran was provided with a VA examination 
of the spine.  Complaints included lower back pain that 
radiated into his right hip, and difficulty with walking and 
other activities.  He also maintained that he was unable to 
spend any length of time sitting because of back pain and had 
to change positions frequently in order to relieve the 
discomfort.  He added that he found it difficult to get more 
than two or three hours of rest before having to get up and 
move around.  The veteran told the examiner that his symptoms 
were especially worse after Naprosyn was discontinued due to 
stomach problems and he noted that ibuprofen had to be 
stopped earlier due to stomach problems.  He mentioned that 
he found it difficult to maintain his balance and had had to 
use a cane.  


On examination the veteran was erect.  He walked slowly and 
deliberately, using a cane and favoring his right side.  His 
gait was described as "stiff legged" and "wobbly."  
Without use of a cane the veteran walked unsteadily and his 
gait was shuffled and flat footed.  He was unable to get up 
on his heels and walk on his heels either forward or backward 
without losing his balance and falling to the right.  He 
could walk forwards or backwards on his toes but only for 
short distances and only with unsteadiness and difficulty.  

With regard to the back, there was bulging over the L5-L5 
disc area.  There was some paravertebral muscle hypertrophy 
and spasm along side the lumbosacral spine on both sides.  He 
was tender to percussion over L2, L4 and L5.  In the upright 
position he could only forward flex to 30 degrees.  Extension 
was to 8 degrees.  Rotation was to 55 degrees on the right 
and 40 degrees on the left.  He could bend right to 15 
degrees and bend left to 20 degrees.  In the sitting position 
he had forward flexion to 10 degrees.  

Extension was to 15 degrees.  Rotation was to 5 degrees on 
the right and 45 degrees on the left.  Right bending was to 
less than 15 degrees while left bending was to less than 20 
degrees.  He had difficulty lying down and had to support 
himself to get down into a recumbent position.  Straight leg 
raising was to 45 degrees for each leg.  He had intense low 
back discomfort at approaching 50 degrees.  He had some pain 
in the hip and low back with abduction of the right leg.  
Deep tendon reflexes were intact and he did not demonstrate 
any sensory loss or muscle atrophy of the lower extremities.  

The impression was degenerative disc disease at L4 and L5, 
arthritic degeneration of the lumbosacral spine L3 through 
S1, rule out disc space narrowing of L3, L4, L5, and S1, and 
paravertebral muscle spasm along side the lumbosacral spine 
with activity.  



A repeat VA neurosurgery evaluation was conducted in August 
1994 based on the private orthopedist's opinions.  The 
neurosurgeon reviewed the previous films showing significant 
degenerative disc space narrowing at L4 and slight narrowing 
at L3.  There was rather marked sclerosis and joint space 
narrowing over the epiphyseal joints at the L4,5 
articulation, particularly on the left side.  The lumbosacral 
disc appeared normal.  

The examiner did not reexamine the veteran, whose 
symptomatology was felt to be essentially the same as when he 
was seen in April.  The symptoms consisted mainly of low back 
pain increased by activity and improved with bed rest.  He 
had some extension of pain toward the left buttock and on the 
right side to the right buttock and trochanter area.  There 
was no suggestion of real segmental pain.  

Review of the preliminary myelography showed minimal hour 
glass narrowing at the level of the L4 disc consistent with 
the expected slight bulging at that level as known from plain 
radiography.  Other projections showed a slight posterior 
defect  consistent with thickening of the ligamentum flavum.  
Review of the CT showed only minimal osteophyte formation 
over the L4 and 5 epiphyseal joints  so far as any 
encroachment of the spinal canal.  There was nothing in the 
films that would suggest clinically significant spinal 
stenosis.  

The doctor commented that spinal stenosis is not a clinical 
disease entity but is a convenient term for describing any 
encroachment on the interior of the spinal canal.  Clinical 
manifestations are either of radiculopathy, or 
in turn he did not have anatomically.  The pain in the 
buttocks on both sides and right hip pain was felt to be 
consistent with "discogenic referred pain" not radicular 
pain.  


The diagnosis was degenerative and reactive disease and 
apophyseal joint disease and associated symptoms of 
instability.  It was his opinion that there was no surgical 
problem and fusion of the two discs showing radiographic 
evidence of degeneration would almost certainly invite rapid 
degenerative changes in the lumbosacral disc as an isolated 
disc between a fused segment and the sacrum. If fusion was 
done from L3 through the sacrum segment it would almost 
certainly invite degenerative changes in the L2 disc.  The 
examiner stated that the veteran would be best managed non 
surgically with a back support and ordinary analgesics.  

The veteran was hospitalized at a VA hospital in September 
1994.  The admission was for chest pain but the veteran 
received treatment related to his spine during the 
hospitalization.  The veteran could not complete a treadmill 
test secondary to pain and weakness in his legs with 
ambulation.  

The veteran was referred to the electromyography (EMG) 
clinic.  On physical examination there was 4/5 strength in 
the bilateral gastrocs (right weaker than left).  His gait 
was remarkable for a flat foot stride on the right.  Patellar 
tendon reflexes were symmetrical at 3+.  Without assistance 
he could not walk on his heels or toes.  He required upper 
extremity assistance to rise from a seated position to a 
standing position.  Ankle jerks were 3+ bilaterally.  On 
sensory examination, pinprick sensation was reduced below an 
L4 dermatomal level on the right.  There was no clear sensory 
deficit on the left.  There was no reported change in bladder 
or bowel function.  He stated that his symptoms worsened with 
extended walking and added that he experienced sharp stabbing 
pains in the right lower back, hip and upper thigh/groin 
after more than brief periods of sitting.  

There were two definite trigger points on the right side.  
One was in the upper portion of the gluteus medius with 
typically myofascial referral of pain down the lateral right 
thigh and the other was in the area of the L5-S1 vertebral 
bodies with referral of the pain down the right leg.  The two 
spots were injected with dexamethasone and Lidocaine.  This 
provided him with marked relief in the gluteus medius trigger 
point and moderate though not complete relief in the 
paraspinal trigger point.  

Bilateral motor and sensory nerve conductions were normal.  
EMG needle examination was remarkable only for a mild 
increased percent polyphagia in the extensor halluces longus 
and one run of positive waves in the L5 paraspinals.  The 
impression after testing was that the EMG study was 
essentially normal.  There was little electrodiagnostic 
evidence of neuropathy, plexopathy or radiculopathy.  History 
and examination findings were consistent with at least a 
component of myofascial pain syndrome.  It was noted the 
veteran reported that his sleep cycle was quite disturbed.  
Physical therapy was recommended.  Amitriptyline was 
recommended for myofascial pain and sleep cycle regulation.  

MRI testing was completed.  The impression was degenerative 
disc disease from L3-S1, minimal posterior bulging of the L3-
L4 disc with very mild narrowing of the spinal canal at that 
level, and bilateral mild facet disease at L4-5 associated 
with minimal spinal canal narrowing at that level.  

The veteran attended physical therapy and was assigned a 
transcutaneous electrical nerve stimulating (TENS) unit.  
Physical therapy records showed the veteran to have 
complained of difficulty finding a position of comfort.  An 
early October 1994 record notes that the veteran was 
ambulating with crutches.  A record from mid October 1994 
contains some indication that the veteran's TENS unit was 
helping control his pain.  He was able to move around more 
easily and was instructed on flexibility and exercises.  
Records show that the veteran was also treated with 
amitriptyline and Naprosyn.  

The veteran was seen in the VA neurosurgery clinic again in 
February 1995.  He reportedly had low back pain extending 
down his right lateral leg into the posterior thigh and down 
into the calf and foot.  The pain was reportedly improved by 
rest and increased by any activity The doctor wrote that the 
veteran was very limited by pain..  

On physical examination, the veteran ambulated with a cane.  
He had an antalgic gait to the right.  His motor strength was 
5/5.  Deep tendon reflexes were 2+/3.  

Sensory examination was intact but there was subjective 
decreased sensation in the posterior thigh.  Prior test 
results including MRI and EMG tests from 1994 were reviewed.  
The assessment was low back and right extremity pain.  The 
doctor wrote that there was no evidence of surgical pathology 
at the time.  The recommended course of action was 
nonsteroidals, trycyclics, physical therapy and TENS unit. No 
further neurosurgical follow-up was indicated.  

Physical therapy notes from February 1995 indicated that the 
veteran continued to present for weekly treatment for low 
back pain.  However, it was reported that he received only 
temporary relief from the therapy.  A note from March 1995 
indicated that the veteran was not getting worse other than 
persistent and worsening pain and further deterioration of 
his ability to get along.  Orthopedic appointments in April 
1995 noted decreased range of motion and pain but no evidence 
of motor or sensory loss.  

A VA examination was provided in May 1995.  The veteran 
reported the history of his back injury and stated that while 
he had some pain in the low back with radiation to the right 
leg off and on, it wasn't hampering him until a few years 
prior when he began having increasing pain and difficulty 
walking.  

The veteran told the examiner that he had extreme difficulty 
walking and required the assistance of a cane.  He stated 
that pain was almost constant with pain radiating to his 
right leg, knee and hips.  He was very unsteady with his 
gait.  The pain was also especially bad when he would try to 
lie down and it was reportedly keeping him awake.  He 
reported that spinal fusion had been recommended.  

The veteran reported to the examination in a wheelchair and 
with a cane.  He was able to get out of the wheelchair and 
walk very slowly and guardedly with the use of the cane.  He 
walked in a bent over position of about 10 degrees.  He was 
also supporting his body with his hand on his left hip.  He 
found it difficult to sit and to get up, and he had to do so 
very slowly.  



The examiner was unable to get the veteran up on the table 
because he could not bear his weight on the step.  The 
veteran stated that over the past three days his pain had 
been very intense and the problem was worse.  

In the sitting position, forward flexion was to only 10 
degrees.  Extension was to 15 degrees.  Rotation to the left 
was less than 15 degrees.  Rotation to the right was to 30 
degrees.  Side bending was to less than 15 degrees on both 
the left and right.  On bending and rotation the veteran had 
immediate spasms and tightness of the paravertebral muscles 
primarily on the left side with immediate pain.  He was 
tender to percussion over the lumbosacral spine.  In the 
standing position he had forward bending of 10 degrees and 
extension of 15 degrees.  Rotation to the left was with great 
difficulty and less than 10 degrees.  Rotation to the right 
was to 30 degrees.  Bending to the left and the right was to 
less than 10 degrees with immediate paravertebral spasm.  

Gait was shuffling and very guarded.  The veteran walked 
forward with use of a cane in the right hand.  He had 
difficulty moving his right leg at the examination.  When he 
tried to walk backwards he was totally unable to come 
backwards on the right leg.  He had instability and the 
examiner had to catch him to keep him from falling.  
Neurologically, deep tendon reflexes were intact and equal.  
There was no sensory loss.  

The impression was spinal stenosis at L4-L5 and L5-S1, and 
rule out degenerative disc disease with interspace narrowing 
at L4-L5 and L5-S1.  The examiner asked the veteran to 
provide copies of his MRI, CT scan and myelogram. 

Private medical records from April, May and June 1995 were 
received.  The veteran had a consultation with an orthopedic 
surgery practice in late April 1995.  His chief complaint was 
low back pain with progressive walking-related weakness in 
the legs.  


The veteran stated that his symptoms had been bad for about 
two years.  He had been using a cane.  He stated that for 
about two weeks sneezing or coughing had caused significant 
increase in his symptoms.  He reported lateral distal leg 
discomfort on the left above the ankle and he had some rare 
dorsal foot pain, which he stated he could not associate with 
his back.  

The veteran reported that his symptoms would come on after 
standing 3 to 5 minutes, walking more than 150 to 200 yards, 
or lying strictly supine.  He stated that lying flexed or in 
a recliner would relieve his symptoms.  He stated that he 
slept poorly, awakening with low back pain when he would 
turn.  The examiner commented that he did not seem to have a 
true radicular pain pattern.  The low back pain seemed to 
originate over the sacral area rather than the lumbar spine.  
He reported that he was using a dose-pack of 
Methylprednisolone that helped alleviate his symptoms.  He 
had taken four in the last 12 months, with two taken in April 
1995.  

On examination the veteran stood straight with a slightly 
flexed back.  Leg lengths were equal and the pelvis was 
level.  He was tender to percussion over the lumbosacral area 
and had no spasm.  Knee jerk and ankle jerk reflexes were 2+ 
and there was no motor loss, sensory loss or long tract 
signs.  There was no motor point tenderness in the calves.  
The pulses were fine.  The abdomen, hips and sacroiliac 
joints were unremarkable.  Trendelenburg was negative.  There 
were absolutely no nonorganic findings and no pain behavior.  

However, when the stoop test was performed (ambulating him to 
a position of lumbar extension) the veteran related that it 
definitely and rapidly reproduced his symptoms of back pain 
with a weak feeling in both legs, and he did have difficulty 
flexing his hips.  His symptoms were rapidly relieved with 
forward flexion.  The examiner noted that the test was 
considered diagnostic of lumbar spinal stenosis.  

The doctor noted that an MRI report revealed degenerative 
disc disease of L3 through S1 with facet hypertrophy at L4-5 
(an MRI report exists from the same date as the examination 
report).  

The CT scan from April 1994 showed spondylotic changes 
particularly at L4-5 with rather significant stenosis at L4-5 
with constriction of the myelographic dye column compared to 
the levels above and below.  X-rays from May 1994 were also 
reviewed and were noted to show Grade I degenerative 
spondylosis.  There were also minimal degenerative changes at 
the levels above and below.  Treatment reports were also 
reviewed.  

The impression was degenerative spondylolisthesis with spinal 
stenosis.  He commented that the veteran did not seem to have 
so much of a spondylotic backache as sacral pain of a central 
spine stenosis with associated disability walking.  He stated 
that statistics showed that if decompression were considered, 
it should be combined with arthrodesis of the involved motion 
segment to maximize  the overall result and prevent further 
slippage.  The doctor felt that there was an age-related 
degenerative process and that no matter what, some backache 
would be persistent. However, he felt that there was a 
reasonable possibility that the sacral discomfort, walking 
ability, and walking strength of the legs would be helped.  

The examiner added that there could be a confusing picture 
for some seeing that the veteran certainly did not have the 
classical radicular pain pattern, but he noted that there was 
identifiable disease on objective studies.  He did not see 
any pathologic problem with pain perception although he felt 
that because of the length of the veteran's symptoms, there 
could be a prolonged perception of recovery.  

The veteran was admitted for spinal surgery in June 1995.  He 
underwent an extensive decompression at the L4/5 segment 
combined with an instrumental arthrodesis utilizing 
autologous bone.  According to the operative report there was 
considerable joint material that was compressing the L5 nerve 
root.  He did very well after surgery, being relieved of 
symptoms, and noticed a significant increase in walking 
ability and the way his legs felt.  He was walking without 
crutches or walker and was walking well.  Postoperative 
medications included Percocet and Flexeril.  He was also to 
wear a brace except when walking around the house or yard.  
He was discharged on June 14th.  

The veteran in his VA Form 9, substantive appeal, stated that 
prior to his surgery, an increased evaluation was warranted 
based on his symptoms.  

He submitted no further evidence of medical treatment beyond 
the reports associated with his June 1995 back surgery.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1.  

Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of recovery to date.  The duration of the initial, and 
any subsequent, period of total incapacity, especially 
periods reflecting delayed union, inflammation, swelling, 
drainage, or operative intervention, should be given close 
attention.  This consideration, or the absence of clear-cut 
evidence of injury, may result in classifying the disability 
as not of traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. § 4.41.  

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);(c) weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59. 

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function is expected in all 
instances.  38 C.F.R. § 4.21.  However, evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent however, with the facts 
shown in every case.  When after a careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.  

A pronounced case of intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warrants a 60 percent evaluation. 


40 percent evaluations are also warranted for severe 
limitation of lumbar motion (Diagnostic Code 5292) and severe 
lumbosacral strain (Diagnostic Code 5295).  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289.  

60 percent evaluations are also available where there is 
complete bony fixation (ankylosis) of the spine at a 
favorable ankle (Diagnostic Code 5286) or for residuals of 
vertebral fracture without cord involvement but with abnormal 
mobility requiring a jury mast type brace.  

Ratings of 100 percent are awarded in very limited 
situations.  A 100 percent evaluation is appropriate for 
ankylosis of the spine at an unfavorable ankle (Diagnostic 
Code 5286) or for vertebral fractures where there is cord 
involvement, where the veteran is rendered bedridden, or 
where long leg braces are required (Diagnostic Code 5285). 


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the claim is 
well-grounded within the meaning of 38 U.S.C.A. §5107(a); 
Proscelle v. Derwinski, 2 Vet App. 629 (1992).  The Board is 
satisfied that all relevant facts have been adequately 
developed for the purpose of adjudicating the claim; no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  He has been 
afforded VA examinations and private and VA treatment records 
have been obtained.  


The question in this case is whether an increased evaluation 
for the back disability is warranted for the period prior to 
the June 1995 spinal surgery.  The "staging" of ratings has 
been discussed and approved of by the United States Court of 
Veteran's Appeals (Court) in the recent case of Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

The veteran is currently, and prior to the June 1995 surgery 
was, receiving a 40 percent evaluation under the diagnostic 
code for intervertebral disc syndrome (Diagnostic Code 5293).  
Assignment of a 40 percent evaluation under Diagnostic Code 
5293 is indicative of severe disability from recurrent 
attacks of symptoms of intervertebral disc syndrome.  The 
next higher evaluation of 60 percent under that diagnostic 
code is available only for pronounced disability from 
symptoms compatible with sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, from which there is little intermittent relief.

On the question of the rating to be assigned prior to the 
June 1995 surgery, it is the opinion of the Board that, 
subject to the laws and regulations governing the effective 
dates of awards, the record supports a grant of entitlement 
to an increased evaluation of 60 percent prior to June 8, 
1995.  In granting entitlement the Board afforded the veteran 
the benefit of every reasonable doubt consistent with 
38 C.F.R. § 4.3.  The medical reports (which are outlined 
above) contain thorough medical evaluation of pain, weakness 
and other functional impairment from the service connected 
disability, and the Board gave substantial weight to evidence 
of the veteran's considerable pain, weakness, and difficulty 
with ambulation prior to the June 1995 surgery, in finding 
that the criteria for a 60 percent evaluation have been met.  

In cases of orthopedic disability where ratings are assigned 
(or may be assigned) based on limitation of motion, the 
record must contain information on functional impairment 
including painful motion, weakness and fatigability, and VA 
must apply its regulations pertaining to functional 
limitation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The VA General Counsel's office has determined that the 
diagnostic code 5293 (pertaining to intervertebral disc 
syndrome) contemplates limitation of motion and therefore 
DeLuca and all regulations pertaining to functional 
limitation apply when utilizing the diagnostic code.  
VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).   

While the veteran was not shown to have "radiculopathy" 
designated as such, prior to his June 1995 surgery, he did 
have pronounced pain objectively demonstrated (including pain 
into the lower extremities) that was convincingly attributed 
by the medical evidence to the service connected disability.  
The veteran provided credible evidence that he was able to 
obtain very little intermittent relief.  He offered his own 
assertions of that fact, and he consistently made the same 
assertions to VA and private medical providers.  The medical 
records in the claims folder show significant involvement of 
the lower extremities with difficulty ambulating, sitting, 
and arising.  As the veteran has been granted the highest 
schedular evaluation possible under diagnostic code 5293 
effective prior to June 8, 1995, when he was awarded the 
temporary total convalescence evaluation, consideration of a 
higher evaluation for functional impairment with application 
of the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59 is not 
warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign a higher 
rating.  The veteran did not have a spinal fracture or 
ankylosis of the entire spine warranting consideration of a 
100 percent evaluation prior to his surgery in June 1995.  

Prior to June 8, 1995, the facts did not reflect an 
extraordinary disability picture sufficient to warrant 
referral for an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1998).  



ORDER

Entitlement to an increased evaluation of 60 percent for 
intervertebral disc syndrome prior to June 8, 1995 is granted 
subject to laws and regulations pertaining to effective dates 
and the payment of monetary awards.  


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court  for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the M&ROCs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Court has held that where the evidence does not 
adequately evaluate the current state of the disability, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  The Court has further held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, or 4.59 (1998).  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Therefore, consideration of an increased evaluation 
based on functional loss due to pain on flare-ups with 
limitation of motion of the lumbar spine is proper.  The VA 
General Counsel in a precedent opinion has held that 
diagnostic code for intervertebral disc syndrome, involves 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40, 4.45 is applicable.  VAOPGCPREC 36-97 (O.G.C. Prec 
36-97).

As noted earlier, the veteran is rated under diagnostic code 
5293, for intervertebral disc syndrome.  Also as noted 
earlier, there is no significant evidence of record of 
treatment after his surgery or examination for that matter.  
While the veteran is reported to have obtained relief from 
the symptomatology which necessitated his surgery in June 
1995, the record is lacking with respect to the current 
disabling manifestations of his low back disability, thereby 
warranting a contemporaneous examination.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim for an 
increased evaluation for his low back disability, the Board 
is remanding the case to the M&ROC for further development as 
follows:

1.  The M&ROC should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back disability 
since his 1995 surgery.  After obtaining 
any necessary authorization or medical 
releases, the M&ROC should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the M&ROC should 
secure all outstanding VA treatment 
reports.

2.  The M&ROC should arrange for VA 
examinations of the veteran by an 
orthopedic surgeon or appropriate 
specialist and a neurologist for the 
purpose of ascertaining the nature and 
extent of severity of his low back 
disability.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations and 
the examiners must annotate the 
examination reports in this regard.  Any 
further indicated special studies should 
be conducted.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
reports should cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiners should offer 
an opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiners are 
unable to offer opinions as to the nature 
and extent of any additional disability 
during a flare-up, that fact should be so 
stated.  The examiners should address the 
criteria of 38 C.F.R. §§ 4.40, 4.45, 
4.59, in their opinions as to the 
clinical manifestations of the 
appellant's low back disability.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the M&ROC should review 
the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the M&ROC should implement 
corrective procedures.  Stegall v. Brown, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the issue of entitlement to 
an increased evaluation for low back 
strain, status post fusion at L4-L5, with 
application of all pertinent governing 
criteria including 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The M&ROC should document 
its consideration of 38 C.F.R. 
§ 3.321(b)(1).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals  



 Department of Veterans Affairs

